Citation Nr: 0104776	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  00-01 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the RO's October 1999 severance of service connection 
for a depressive disorder, not otherwise specified, with 
psychotic features and asymmetry of the lateral ventricles 
was proper.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1990 to 
April 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision from the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

This case presents multiple difficulties which require a 
remand.  First, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

It appears that most of the pertinent evidence has been 
obtained.  However, it appears that the veteran has applied 
for disability benefits from the Social Security 
Administration (SSA).  The record documents references to his 
attending a hearing towards obtaining these benefits.  
However, it does not appear that the RO has associated SSA 
records with the claims file.  The RO should obtain these 
records on remand, as they may contain additional medical 
evidence pertaining to his current psychiatric condition.  

The duty to assist extends to obtaining records of the SSA.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992);  Masors 
v. Derwinski, 2 Vet. App. 181, 188 (1992).  

During his March 1992 admission at Keesler Air Force Base 
Medical Center, the veteran reported that, while on 
unauthorized leave from the military (UA), he had previously 
been treated for his psychiatric symptoms by his family 
doctor, and that he had also started seeing a psychologist.  
These records are not on file.  On remand, the RO should ask 
the veteran to adequately identify these records so that an 
attempt to obtain them can be made.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  

The Board is also of the opinion that a VA examination is 
required for reasons that will be set out below.  For 
clarification purposes, a brief summary of the pertinent 
evidence will be provided.  

Service medical records reveal that the veteran was seen in 
July 1990 (shortly after enlistment) and was reporting 
shortness of breath and dizziness.  The assessment was mild 
dehydration and possible malingering.  

Two days later, the veteran was seen was expressing a desire 
to be discharged within only two weeks after starting boot 
camp.  It was noted that he had several visits to sick call 
with multiple complaints without definitive findings to 
support his complaints.  He further reported that he was 
unable to handle the physical activity.  Upon examination, no 
hallucinations were noted, and it was concluded that he did 
not meet any "DSM III" diagnostic criteria.  Another 
assessment made on the day was situational disorder/anxiety.  

In February 1991 the veteran was seen for suicidal ideation.  
He reported that he did not like the Navy and did not like 
being separated from his family.  He stated that he had 
thought about cutting his wrist, but did not go through with 
it.  He reported getting intoxicated two to three times per 
month.  The diagnosis was alcohol abuse.  

In a January 1992 dental questionnaire the veteran 
acknowledged a history of alcoholism; however, he denied 
nervousness.  

In March 1992 it was noted that the veteran had gone on 
unauthorized absence (UA) and was reporting via telephone 
that he was suicidal whenever onboard ship.  He refused to 
return from home, and desired a separation from the Navy.  
The provisional diagnosis was manipulative behavior with a 
past history of a personality disorder.  

In March 1992, during his UA, the veteran was admitted to 
Keesler Air Force Base (AFB) Medical Center.  On admission he 
reported suicidal ideation with plans to cut his wrists or 
throat.  He admitted to heavy alcohol use over the past year 
while in the Navy, consuming up to 12 to 24 beers per night.  

There appeared to be a "marked resolution" in his 
depressive symptoms during the first few days of 
hospitalization, and seemed quite relieved in discussing the 
possibility of administrative separation.  The discharge 
diagnosis was adjustment disorder with mixed disturbance of 
emotions and conduct, and a personality disorder, not 
otherwise specified.  

Post-service VA treatment records document a variety of 
diagnoses of the veteran's psychiatric condition.  He has 
been diagnosed most commonly with bipolar disorder, 
psychosis, depressive disorder, and a personality disorder.  
It has also been considered that his mental disability may 
involve an organic component, as illustrated by an abnormal 
brain magnetic resonance imaging (MRI) scan showing 
discrepancy in ventricle size.  It has been concluded that 
this condition was congenital and not related to military 
service.  In June 1994 he was diagnosed with an organic mood 
disorder.  

The post-service record is further complicated by the 
veteran's inconsistent statements.  In fact, he has, in some 
instances, admitted to deliberate lying.  

For example, during his August 1993 admission to the Houston 
VAMC, the veteran reported that he actually attempted suicide 
while he was in the service.  However, service medical 
records document with relative clarity that he had not 
actually attempted suicide, but had only thought about it.  

During his admission to Keesler Air Force Base Medical Center 
in March 1992, the veteran denied a history of head injuries.  
Yet, during his August 1993 VA admission, he reported being 
hit in the front of his head with a rocket with brief loss of 
consciousness in 1991.  Further, in May 1994 he indicated (in 
a VA treatment note) that his mental problems had been 
exacerbated in 1991 when he fell down some stairs and lost 
consciousness.  

In June 1993 the veteran reported to VA examiners that he had 
three distinct personalities (he has reported having three 
personalities, with distinct names, in other medical 
records).  He further related that he had killed two people 
while in the military.  When pressed for details, he related 
that he had been in the Special Forces and that the crimes 
had been covered up.  Upon further examination, the veteran 
acknowledged, "I façade alot."  He acknowledged that this 
meant that he lied a lot.  He went on to state that he had 
slashed his wrists while he was in the service but indicated 
that a plastic surgeon had fixed his wounds.  When pressed on 
this, he again admitted that "I lie alot."  

Testing was found to be invalid due to overreporting of 
psychopathology.  While still insisting that he heard voices, 
he admitted that he did use a façade to get by in life in 
order to gain attention and have his needs met.  

The record also documents other instances of invalid test 
results.  It has been noted that testing in May 1992 was 
indicative of malingering.  It was noted that results of a 
September 1996 Rorsach test indicated that the veteran had 
given purposefully bizarre responses.  

It is noted that the veteran acknowledged during his August 
1993 admission that he had a history of telling "very 
exaggerated" mistruths since the age of five or six, usually 
the kind that could be easily discovered, and that he desired 
help with this.  

The Board also notes that the veteran has a well-documented 
history of polysubstance abuse.  

In April 1993 the RO granted service connection for an 
adjustment disorder.  

In December 1993 a Board of psychiatrists concluded that the 
veteran's current diagnosis was not an adjustment disorder 
but was rather more appropriately a depressive disorder, not 
otherwise specified, with psychotic features as well as 
asymmetry of the lateral cerebral ventricles.  The RO 
subsequently amended the veteran's service-connected 
condition from adjustment disorder to the above diagnosis.  

In February 1999 a board of psychiatrists concluded that the 
May 1993 diagnosis of psychosis was in error.  It concluded 
that there was no past or present evidence of psychosis, as 
the veteran did not appear to have true hallucinations but 
rather voices which were reported by the veteran to be 
personalities which were part of him.  

The board of psychiatrists further concluded that the veteran 
did not meet the criteria for a depressive disorder.  They 
went on to conclude that the current diagnoses were 
polysubstance abuse, in sustained full remission by history, 
and a personality disorder, not otherwise specified.  


Based on the findings of these examiners, the RO concluded in 
June 1999 that the April 1993 decision (the original rating 
decision granting service connection) and all subsequent 
rating decisions contained clear and unmistakable error (CUE) 
in establishing service connection for an adjustment disorder 
(later amended to a depressive disorder, not otherwise 
specified, with psychotic features and asymmetry of the 
lateral ventricles).  Service connection was officially 
severed in October 1999.  

While the record as a whole, including the February 1999 VA 
examination, indicates the possibility that severance of 
service connection may be warranted, the Board is of the 
opinion that the evidence with respect to this issue is 
incomplete and requires more development.  

38 C.F.R. § 3.105(d) provides, in pertinent part, that 
service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  

A change in diagnosis may be accepted as a basis for 
severance action if the examining physician or physicians or 
other proper medical authority certifies that, in the light 
of all accumulated evidence, the diagnosis on which service 
connection was predicated is clearly erroneous.  This 
certification must be accompanied by a summary of the facts, 
findings, and reasons supporting the conclusion (emphasis 
added).  

Clear and unmistakable error is defined as "a very specific 
and rare kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).  


To determine whether "clear and unmistakable error" was 
present under 38 C.F.R. 3.105(a) in a prior determination, 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; the error must be undebatable and 
of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992).  

However, it has been held that although the same standards 
apply in a determination of clear and unmistakable error in a 
final decision under section 3.105(a) and a determination as 
to whether a decision granting service connection was the 
product of clear and unmistakable error for the purpose of 
severing service connection under section 3.105(d), section 
3.105(d) does not limit the reviewable evidence to that which 
was before the RO in making its initial service connection 
award.  Daniels v. Gober, 10 Vet. App. 474, 480 (1997). 

The current medical evidence of record does not meet the 
above requirements.  In particular, the February 1999 VA 
examination upon which the severance was based did not 
specifically certify that the diagnosis of a depressive 
disorder was clearly erroneous.  Nor was there provided a 
rationale as to why it was found that the veteran did not 
meet the diagnostic criteria for a depressive disorder; the 
conclusion was made without any explanation.  Moreover, the 
examiners provided no discussion, and the remainder of the 
record does not contain, of what has become the predominant 
diagnosis, bipolar disorder, and whether this is merely an 
amended diagnosis of the veteran's previously diagnosed 
mental impairments, or a separate mental impairment.  
38 C.F.R. § 3.105(d).  For these reasons, the Board finds 
that a further examination and review of the record is 
required.  See Daniels, supra.  

Accordingly, this case is remanded for the following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

In particular, the RO should ask the 
veteran to identify the family doctor who 
treated him while he was on unauthorized 
absence in February and March 1992, as 
well as the private psychologist he 
reported having seen at that time.  See 
Daniels, supra.  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  See Daniels, 
supra.  If records pertaining to such 
claim and medical evidence utilized in 
processing such claim are not available, 
that fact should be entered in the claims 
file.

The Board notes that the efforts to 
obtain any records from a Federal 
department or agency shall continue until 
the records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)(2)).  

4.  Following the above, the RO should 
schedule the veteran for a VA psychiatric 
examination conducted by an appropriate 
specialist(s) to ascertain the correct 
diagnostic classification of any current 
psychiatric disability and to provide an 
opinion as to whether such disabilities 
or disabilities are causally related to 
service on the basis of direct service 
incurrence or aggravation, or to service-
connected disabilities.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner(s) in 
conjunction with the examination and the 
examination report(s) must be annotated 
in this regard.  

Any further indicated special studies 
should be conducted.  

Following examination and review of the 
record, the examiner(s) should formulate 
responses to the following: 

(a) What is the correct diagnostic 
classification of all current 
psychiatric disabilities (including 
any organic or substance abuse 
disabilities)?  The examiner(s) must 
provide a rationale or explanation for 
each diagnosis made.  

(b) If a diagnosis of adjustment disorder 
and/or depressive disorder, not 
otherwise specified, with psychotic 
features and asymmetry of the lateral 
cerebral ventricles is not warranted, 
the examiner(s) must determine whether 
the diagnosis of adjustment disorder 
or the later, amended diagnosis of 
depressive disorder, not otherwise 
specified, with psychotic features and 
asymmetry of the lateral cerebral 
ventricles, upon which the grant of 
service connection was based, was 
clearly erroneous.  This certification 
must be accompanied by a summary of 
the facts, findings, and reasons 
supporting the conclusion.  

(c) As to any current psychiatric 
diagnosis that is warranted, the 
examiner(s) should provide an opinion 
as to whether it is at least as likely 
as not that the disability is or is 
not causally related to service on the 
basis of incurrence or aggravation, or 
the service-connected disabilities.  
The examiner(s) must provide a 
rationale for any conclusions made.  


If the examiner(s) further concludes 
that a response to these questions 
requires further clarification of 
whether there is an organic basis for 
the reported symptoms, appropriate 
action should be taken to obtain any 
further development, including an 
examination or examinations by 
appropriately qualified physicians to 
ascertain the nature, if any, of an 
organic disability, its etiology, and 
its relationship, if any, to other 
diagnosed psychiatric disabilities.  

In answering the above questions, the 
examiner(s) must also determine whether 
the veteran's subjective complaints are 
supported by the objective evidence.  In 
making this determination, the 
examiner(s) should consider the veteran's 
documented history of mistruths and 
exaggeration, and determine whether such 
behavior is a manifestation of an 
underlying psychiatric disorder.  
Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  


In addition, the RO must review the claims 
file and ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  See VBA Fast 
Letter 00-87 (November 17, 2000); Stegall, 
supra.  

6.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of whether the RO's October 1999 
severance of service connection for a 
depressive disorder, not otherwise 
specified, with psychotic features and 
asymmetry of the lateral ventricles was 
proper.  38 C.F.R. § 3.105(a), (d).  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


